Reasons for Allowance

1.	Examiner has reviewed and considered Application amendment/request for reconsideration of 04/30/21 and based on claim embodiments juxtaposed potential prior art, Examiner is hereby allowing claims 1 – 21.

The following is an Examiner’s statement of reasons for allowance. 
The prior art of record does not teach or fairly suggest at least:

“…receiving an image file that includes a depiction having a plurality of elements, each element having a location within the depiction; analyzing the image file to identify a first element;
analyzing the image file to identify a second element and a location of the second element within the depiction with respect to the first element;
creating a first Continuous Integration/Continuous Deployment (CI/CD) job comprising a first stage corresponding to the first element and a second stage corresponding to the second element, wherein a relationship between the first stage and the second stage within the first CI/CD job is based on the location of the second element with respect to the first element…”
 as best illustrated by FIG. 6, and in such a manner as recited in independent claims 1, 13, and 19.
Therefore, claims 1 – 21 are in condition for allowance.
2.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuck Kendall whose telephone number is 571-272-3698.  The examiner can normally be reached on 10:00 am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Hyung Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Chuck O Kendall/
Primary Examiner, Art Unit 2192